In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 No. 06-13-00131-CR



         DENNIS RAY FREEMAN, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 42132-B




                      Per Curiam
                                          ORDER

       Dennis Ray Freeman appeals from his convictions for attempted sexual assault of a child

and indecency with a child. Freeman filed a pretrial motion seeking to suppress oral statements

that he made to police before, during, or after his arrest and a second pretrial motion seeking to

suppress evidence seized in connection with his detention and arrest.           The motions were

ultimately denied, with oral findings made on the record by the trial court. No written findings

of fact or conclusions of law were entered by the trial court. See TEX. CODE CRIM. PROC. ANN.

art. 38.22, § 6 (West Supp. 2013).

       Freeman and the State have jointly asked that written findings be made and filed in the

record of this case and have represented that the trial court is willing to do so. Based on their

joint request, we abate this appeal and remand it to the trial court. See TEX. R. APP. P. 44.4.

       The trial court is instructed to enter its findings of facts and conclusions of law related to

Freeman’s pretrial motions to suppress, which shall be filed with this Court in the form of a

supplemental clerk’s record within twenty-one days of the date of this order.

       The abatement will terminate and this Court’s jurisdiction will resume on the filing of the

supplemental clerk’s record.

       Counsel has also asked for an opportunity to file additional briefing based on the written

findings. That request is granted. Any supplemental briefing shall be filed by the parties within

ten days of the date on which the supplemental clerk’s record is filed with this Court.




                                                 2
       All appellate timetables are hereby stayed and will resume on our receipt of the

supplemental clerk’s record.

       IT IS SO ORDERED.

                                     BY THE COURT

Date: April 10, 2014




                                               3